IN THE
                             TENTH COURT OF APPEALS

                                     No. 10-10-00151-CV

CORNERSTONE LAND, LTD,
                                                                     Appellant
    v.

LETICIA SANCHEZ PIERCE AND
PANTALEONA CASTANEDA,
                                                                     Appellees


                               From the 66th District Court
                                   Hill County, Texas
                                 Trial Court No. 46,861A


                              MEMORANDUM OPINION


         Cornerstone Land Ltd. and Pantaleona Castaneda entered into a contract for the

sale of property referred to as tract #35.            Cornerstone conveyed the property to

Castaneda by deed dated January 20, 2006.1 The deed did not contain a reservation of

minerals. Almost one month later, Castaneda conveyed tract #35 to herself, Arturo

Castaneda, Sr., and Arturo Castaneda, Jr. On July 28, 2006, the Castanedas conveyed

tract #35 to Leticia Pierce without a reservation of minerals. Cornerstone executed a

1Cornerstone also conveyed property referred to as tract #34 to Castaneda. Castaneda filed suit against
Cornerstone. That cause has been severed and is not before us on appeal.
Correction Warranty Deed on April 18, 2008 reserving all oil and gas minerals, but

conveying all hard minerals. Pierce executed an oil and gas lease on tract #35 with

Forest Oil Corporation that was recorded on April 24, 2008. Pierce filed suit to remove

the Correction Warranty Deed from the title to tract #35 and for quiet title to the

property.     The trial court granted Pierce’s motion for summary judgment, and

Cornerstone appeals. We affirm.

        In the sole issue on appeal, Cornerstone argues that the trial court erred in

granting Pierce’s motion for summary judgment and in failing to apply Westland Oil

Development Corp. v. Gulf Oil Corp., 637 S.W.2d 903 (Tex. 1982). When a party files a

traditional motion for summary judgment, the standard of review is well settled.

Questions of law are reviewed de novo. St. Paul Ins. Co. v. Tex. Dep't of Transp., 999
S.W.2d 881, 884 (Tex. App.—Austin 1999, pet. denied). To determine if a fact question

exists, we must consider whether reasonable and fair-minded jurors could differ in their

conclusions in light of all the evidence presented. Goodyear Tire & Rubber Co. v. Mayes,

236 S.W.3d 754, 755 (Tex. 2007). We must consider all the evidence in the light most

favorable to the nonmovant indulging all reasonable inferences in favor of the

nonmovant to determine whether the movant proved that there were no genuine issues

of material fact and that it was entitled to judgment as a matter of law. Nixon v. Mr.

Prop. Mgmt. Co., 690 S.W.2d 546, 548-49 (Tex. 1985).

        A purchaser is bound by every recital, reference and reservation contained in or

fairly disclosed by any instrument which forms an essential link in the chain of title

under which he claims. Westland Oil Development Corp. v. Gulf Oil Corp., 637 S.W.2d at


Cornerstone Land, Ltd. v. Pierce                                                  Page 2
908. Any description, recital of fact, or reference to other documents puts the purchaser

upon inquiry, and he is bound to follow up this inquiry, step by step, from one

discovery to another and from one instrument to another, until the whole series of title

deeds is exhausted and a complete knowledge of all the matters referred to and

affecting the estate is obtained. Id.

        The contract for sale between Cornerstone and Castaneda stated that

Cornerstone is conveying all hard minerals but no oil and gas minerals.               That

reservation was not stated in the deed.        The deed contained Exhibit “B” which

referenced the contract for sale in paragraph 8 by stating:

        In case any one or more of the provisions contained in this Contract of
        Sale shall for any reason be held to be invalid, illegal, or unenforceable,
        such invalidity, illegal, or unenforceable [sic] shall not affect any other
        provision hereof, and this Contract of Sale shall be construed as if such
        invalid, illegal, or unenforceable provision had never been contained
        herein.

The deed conveying the property to Pierce also included an Exhibit ”B” referencing the

contract for sale. There is no dispute that the contract for sale was not recorded and

that Pierce was not provided a copy of the contract for sale.

        Cornerstone specifically argues that Pierce was put on notice of the contents of

the contract for sale reserving the minerals to tract #35 when Castaneda conveyed the

deed to her on July 28, 2006 because the deed contained the reference to the contract of

sale. Cornerstone contends that Westland supports its argument, and that the trial court

did not apply the rule set out in Westland.




Cornerstone Land, Ltd. v. Pierce                                                      Page 3
        Westland holds that a purchaser is bound by references in the deed that form an

essential link in the chain of title. In the case before us, the reference to the contract for

sale was not an essential link in the chain of title. When a deed is delivered and

accepted as performance of a contract to convey, the contract is merged in the deed.

Alvarado v. Bolton, 749 S.W.2d 47, 48 (Tex. 1988). Though the terms of the deed may

vary from those contained in the contract, still the deed must be looked to alone to

determine the rights of the parties. Id.

        On the facts before us, any holding that the purchaser was put on notice by the

reference in the deed to the contract of sale and imposing a duty on the purchaser to

inquire as to every unrecorded document related to the property would put a burden

on the transfer of real property. We decline to expand Westland to create such a burden.

        The trial court did not err in granting Pierce’s motion for summary judgment and

in refusing to apply Westland. We overrule Cornerstone’s sole issue on appeal.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Affirmed
Opinion delivered and filed October 27, 2010
[CV06]




Cornerstone Land, Ltd. v. Pierce                                                        Page 4